184 F.2d 376
50-2 USTC  P 9465
TIMES PUBLISHING COMPANY, Petitionerv.COMMISSIONER OF INTERNAL REVENUE, Respondent.
No. 10215.
United States Court of Appeals Third Circuit.
Argued Oct. 10, 1950.Decided Oct. 13, 1950.

Samuel M. Baker, Erie.  Pa. (English & Baker, Erie, Pa., on the brief), for petitioner.
Harry Baum, Washington, D.C., (Theron Lamar Caudle, Assistant Attorney General, Ellis N. Slack, Special Assistant to Attorney General, on the brief), for respondent.
Before ALBERT LEE STEPHENS, MARIS and McLAUGHLIN, Circuit Judges.
PER CURIAM.


1
The sole question involved in this case is whether certain payments made by the taxpayer in 1944 and 1945 to the 'Erie Times Employee's Benefit and Pension Fund,' a fund established by the taxpayer's employees, were deductible from the taxpayer's gross income under Section 23(a) or Section 23(p) of the Internal Revenue Code, 26 U.S.C.A. § 23(a, p).  The Tax Court held that the payments in question were not deductible for income tax purposes.  After examining the record we find ourselves in full accord with the reasoning and conclusions contained in the opinion of the Tax Court filed by Judge Black, 13 T.C. 329.  We need add nothing to what is there said.


2
The decision of the Tax Court will accordingly be affirmed.